Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 8/8/22. Claims 1-17 are pending. 
Applicant’s election without traverse of Group 1, claims 1-11 and 16-17 in the reply filed on 8/8/22 is acknowledged. Thus Claims 12-15 have withdrawn from further consideration being drawn to the nonelected invention. The restriction is made FINAL.
As a result, claims 1-11 and 16-17 are being examined in this Office Action.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 and 16-17 are rejected under 35 USC 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 USC 112, f 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4 pages 1099-1 111, Friday January 5, 2001. This is a written description rejection. This is a written description rejection.
The claims are drawn to a method for preparing a suspension of a hydrochloride of an organic amine, comprising the following steps: (i) initially charging at least one organic solvent in a reaction vessel to form a liquid level, (ii) adding hydrogen chloride, (iii) adding the organic amine, wherein the organic amine is added below the liquid level present in the reaction vessel and steps (ii) and (iii) are at least partly carried out simultaneously.
However, Applicants’ specification only provides working examples for temperatures of 25 – 80 degrees C, atmospheric pressure, HCl addition as a gas, monochlorobenzene and dichlorobenzene as the solvents, and xylenediamine, trimethylhexamethylenediamine, aniline as the organic amine.
Thus, since the applicant have only exemplified these reaction conditions and have not included these critical elements in the claim language, the examiner asserts the applicant has not shown possession of the claimed invention for all “suspensions of a hydrochloride of an organic amine”, “organic solvent” and “organic amine” in any reaction condition.
The examiner points to Haynes et al. (CRC Handbook of Chemistry and Physics, 94 Ed., 2014, Section 15: Practical Laboratory Data, Laboratory Solvents and Other Liquid Reagents), in which Haynes shows the properties of 575 liquids (many of which are organic amines, e.g. aniline, allylamine, etc.) that are commonly used in the laboratory as solvents or chemical reagents (first page). These are only the commonly used solvents and reagents in the laboratory. The full spectrum of solvents would include many more. Applicant has only shown examples for their invention of two solvents. Haynes et al. teaches the temperature dependence of the solvents and reagents on their physical properties, which are related to their viscosity, dielectric constant and vapor pressure (page 1)
Acree (J. Physical & Chemical Reference Data, 2014, 43, 023102) teaches that the solubilities of NSAIDs vary greatly in different classes of solvents. Acree shows that the organic amine NSAID’s which include diclofenac, sodium diclofenac, flufenamic acid, mefenamic acid, niflumic acid, tolfenamic acid, which are organic diaryl amines, have varied solubilities and insolubilities in a number of solvents, e.g. hydrocarbons, esters, ethers, alcohols, ketones, haloalkanes, etc. (see table of contents and entire reference). But applicant shows examples for only three organic amines, e.g. xylenediamine, trimethylhexamethylenediamine, aniline.
Copley et al. (J. Am. Chem. Soc. 1941, 63, 1, 254–256) teaches that the vapor pressure and temperature of the solutes and the hydrogen bonding of the amines affects their solubilities (Tables I and II; page 254, first column). Applicant has not included the temperature and pressure in their independent claim.
Furthermore Gould (Int. J. Pharmaceutics, 1986, 33, 201) teaches salt selection for basic drugs, of which include many organic amines. Gould teaches “Reduced aqueous solubility may occasionally be a crucial development factor for a drug, e.g. for an organoleptically acceptable or chemically stable suspension. Such systems demand salts of low solubility, but recent experience with a series of purposely designed insoluble salts of an experimental drug candidate also highlighted the need to consider the solubility and pKa of the conjugate anion. The above ionic equilibria show that even sparing solubility of the salt means that the level of the conjugate anion in solution will depend markedly on the pH of the fluid.” (page 208, first column, second paragraph)
Gould also teaches “As well as the relationships between salt melting point and stability raised earlier, it is also clear that low solubility and low hygroscopicity can contribute significantly to the stability of a salt form. The former aspect is obviously important in developing a stable aqueous suspension formulation of a hydrolytically unstable water soluble drug.” (page 209, second column, last paragraph)
To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention (e.g., see In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978); see also see also Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (CAFC 1991)). The “written description” requirement may be satisfied by using “such descriptive means as words, structures, figures, diagrams formulas, etc., that fully set forth the claimed invention” (e.g., see Lockwood, 107 F.3d at 1572,41 USPQ2dat 1966).
Thus the prior art shows that the ability to form to form a suspension of a organic amine hydrochloride is dependent on the particular reaction conditions, the solvent, the particular organic amine and the phase of the hydrogen chloride (gaseous or liquid). 
Applicant has claimed broadly all organic amines, solvents, etc. and not included the particular reaction conditions which are crucial for the ability to form a suspension and to even form the particular organic amine hydrochloride product.
The prior art teaches the large breadth of possible solvents, reaction conditions, organic amines, etc. which all contribute to the solubility of the HCl salt of the organic amine and the thus the ability to form suspensions. Without defining the particular reaction conditions for the formation of a suspension of an organic amine HCl salt and correlate those parameters to a particular organic amine it is unpredictable to assess the formation of a suspension for a particular organic amine hydrochloride product. 
The applicant has not shown possession of the full range of “suspensions of a hydrochloride of an organic amine”, “organic solvent” and “organic amine”, nor how would one assess the ability to form these suspensions. The USPTO is not equipped with the laboratory facilities to perform experiments testing these reactions and experimental conditions. It is the applicant’s responsibility to show that they have performed the appropriate experiments to show they had possession of the claimed invention or to show the predictability of the chemical reactions and product formation for the full range of claimed “suspensions of a hydrochloride of an organic amine”, “organic solvent” and “organic amine”.
Thus, applicant’s disclosure and the art shows that the applicant is not in possession of all “suspensions of a hydrochloride of an organic amine”, “organic solvent” and “organic amine” for their claimed invention.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658